Dismissed and Memorandum Opinion filed April 9, 2009







Dismissed
and Memorandum Opinion filed April 9, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00059-CR
____________
 
ELMER WILLIAM WARD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
54th District Court
McLennan County,
Texas
Trial Court Cause No. 2007-1584-C2
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty to the offense of robbery and was sentenced on December 17, 2007,
to confinement for twenty-five years in the Texas Department of Criminal
Justice, Institutional Division.  Appellant signed a written waiver of appeal
on December 17, 2007.




On
November 24, 2008, appellant filed in the trial court a motion for an
out-of-time appeal and a notice of appeal.  Even if this could be construed to
constitute a revocation of appellant=s previous waiver of the right of
appeal, appellant has not been granted an out-of-time appeal.   
The
clerk=s record shows that the trial court
entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).